Citation Nr: 1001300	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1954.  The Veteran died in April 2007 and the appellant is 
his surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2007 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007 with the death certificate 
listing chronic obstructive lung disease as the immediate 
cause of death, smoking as leading to his death and post-
traumatic stress disorder (PTSD) as the underlying cause of 
the Veteran's death. 

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, rated as 100 percent disabling.  

3.  The medical evidence links the Veteran's death to his 
service-connected PTSD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
disability incurred as a result of service caused or 
contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the appellant's claim for 
service connection for the cause of the Veteran's death.  
This is so because the Board is taking action favorable to 
the appellant in the decision below.  As such, this decision 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In VAOPGCPREC 6-03; 69 Fed. Reg. 2517 (2004), the General 
Counsel held that neither 38 U.S.C.A. § 1103(a), which 
prohibits service connection of a disability or death on the 
basis that it resulted from injury or disease attributable to 
in-service tobacco abuse, nor VA's implementing regulations 
at 38 C.F.R. § 3.300, bar a finding of secondary service 
connection for a disability related to use of tobacco 
products after service, where that disability is proximately 
due to a service-connected disability that is not service 
connected on the basis of being attributable to the 
appellant's use of tobacco products during service.  

The Veteran died in April 2007.  The death certificate listed 
chronic obstructive lung disease as the immediate cause of 
death, smoking as leading to his death and  PTSD as the 
underlying cause of the Veteran's death.  At the time of the 
Veteran's death, service connection was in effect for PTSD, 
rated as 100 percent disabling. 

The record reflects a private medical opinion dated in 
September 2007 by the physician who signed the Veteran's 
death certificate linking the Veteran's death to PTSD.  In 
particular, he sated that the Veteran "had underlying 
posttraumatic stress disorder that I think was the main 
reason why he smoked and resulted in his severe chronic 
obstructive lung disease."  

The record also reflects an opinion from a VA examiner in 
January 2009 finding that the Veteran's death was not caused 
by PTSD, with this examiner stating that smoking is a 
"personal choice that can become a deadly addiction."  
However, as noted by the Veteran's representative in her 
November 2009 presentation to the Board, the VA examiner 
linked the Veteran's smoking to his PTSD to the extent that 
he conceded the "[the Veteran] or any other individual may 
choose to utilize [smoking] or any other habit forming 
pattern to cope with mental problems."   

Unless the preponderance of the evidence is against the 
Veteran's clam, it cannot be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  Given the fact that the 
death certificate listed PTSD as the underlying cause of the 
Veteran's death and the conflicting medical opinions as to 
whether the Veteran's death was the result of PTSD, it cannot 
be said that the preponderance of the evidence is against the 
claim.  Instead, the positive and negative evidence is, at a 
minimum, in relative balance.  As such, and given the legal 
authority as set forth above, without finding error in the 
RO's action, the Board will exercise its discretion to find 
that the evidence is in relative equipoise and conclude that 
service connection for the cause of the Veteran's death may 
be granted.  Id.  
 

ORDER

Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


